      2:18-cv-03268-RMG          Date Filed 12/04/18      Entry Number 1       Page 1 of 5




                             UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                   CHARLESTON DIVISION


R. ALEXANDER ACOSTA,                                 )
Secretary of Labor,                                  )               FILE NO. 2:18-cv-3268-RMG
United States Department of Labor,                   )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )
                                                     )
                                                     )
SEÑOR TEQUILA, INC., d/b/a Señor Tequila             )
Mexican Restaurant and Cantina; SEÑOR                )
TEQUILA OF SUMMERVILLE, LLC, d/b/a                   )              COMPLAINT
Señor Tequila Mexican Restaurant and Cantina;        )
SANDRA VILLALPANDO; and JAIME                        )
VILLALPANDO;                                         )           (Injunctive Relief Sought)
                                                     )
                              Defendants.            )



               Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of

Labor (“Plaintiff”) brings this action pursuant to § 17 of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201, et seq., hereinafter the “Act”, to have Defendants Señor Tequila, Inc.,

Señor Tequila of Summerville, LLC, Sandra Villalpando, and Jaime Villalpando (hereinafter

referred to collectively as “Defendants”) enjoined from violating the provisions of §§ 6, 7, and

11 of the Act; and, pursuant to § 16(c) of the Act, 29 U.S.C. § 216(c), to recover unpaid wages,

together with an equal amount as liquidated damages.

                                                 I

               This Court has jurisdiction over this action pursuant to §§ 16(c) and 17 of the Act

and 28 U.S.C. §§ 1331 and 1345.
      2:18-cv-03268-RMG           Date Filed 12/04/18        Entry Number 1        Page 2 of 5




                                                   II

               A.      Defendant Señor Tequila, Inc., doing business as “Señor Tequila Mexican

Restaurant and Cantina”, at all times hereinafter mentioned, has been a corporation having a

place of business and doing business at 612 Coleman Boulevard, Mount Pleasant, South Carolina

and at 1836 Ashley River Road, Charleston, South Carolina.

               B.      Defendant Señor Tequila of Summerville, LLC, doing business as “Señor

Tequila Mexican Restaurant and Cantina”, at all times hereinafter mentioned, has been a

corporation having a place of business and doing business at 9730 Dorchester Road, Suite 110,

Summerville, South Carolina.

               C.      Defendant Sandra Villalpando, an individual doing business in Charleston

County, South Carolina, at all times hereinafter mentioned, has been an Owner of the aforesaid

businesses operated by Senor Tequila, Inc. and Senor Tequila of Summerville, LLC, and has

acted directly or indirectly in their interest in relation to their employees, and therefore is an

employer within the meaning of § 3(d) of the Act, 29 U.S.C. § 203(d).

               C.      Defendant Jaime Villalpando, an individual doing business in Charleston

County, South Carolina, at all times hereinafter mentioned, has been an Owner of the aforesaid

businesses operated by Senor Tequila, Inc. and Senor Tequila of Summerville, LLC, and has

acted directly or indirectly in their interest in relation to their employees, and therefore is an

employer within the meaning of § 3(d) of the Act, 29 U.S.C. § 203(d).

                                                  III

               At all times hereinafter mentioned:




                                                   2
      2:18-cv-03268-RMG          Date Filed 12/04/18      Entry Number 1       Page 3 of 5




               A.      Defendants, engaged in related activities performed either through unified

operation or common control for a common business purpose, constitute an enterprise within the

meaning of § 3(r) of the Act, 29 U.S.C. § 203(r); and

               B.      Such enterprise, employing employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling or otherwise working on

goods or materials that have been moved in or produced for commerce; and having an annual

gross volume of sales made or business done of not less than $500,000 (exclusive of excise taxes

at the retail level which are separately stated), constitutes an enterprise engaged in commerce or

in the production of goods for commerce, within the meaning of § 3(s)(1)(A) of the Act, 29

U.S.C. § 203(s)(1)(A).

                                                IV

               From September 4, 2014 through September 1, 2017, at all three restaurant

locations listed above, Defendants repeatedly and willfully violated the provisions of §§ 7 and

15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing employees in an enterprise

engaged in commerce or in the production of goods for commerce, for workweeks longer than 40

hours without compensating such employees for their employment in excess of such hours at

rates not less than one and one-half times the regular rates at which they were employed.

                                                V

               From September 4, 2014 through September 1, 2017, at all three restaurant

locations listed above, Defendants repeatedly and willfully violated the provisions of §§ 6 and

15(a)(2) of the Act, 29 U.S.C. §§ 206 and 215(a)(2), by failing to pay employees employed in an

enterprise engaged in commerce or in the production of goods for commerce, the applicable

minimum hourly rate.



                                                 3
       2:18-cv-03268-RMG          Date Filed 12/04/18      Entry Number 1       Page 4 of 5




                                                 VI

               From September 4, 2014 through September 1, 2017, at all three restaurant

locations listed above, Defendants, employers subject to the provisions of the Act, repeatedly

violated the provisions of §§ 11(c) and 15(a)(5) of the Act, 29 U.S.C. §§ 211(c) and 215(a)(5),

and Regulations found at 29 C.F.R. § 516 by failing to make, keep and preserve adequate and

accurate records of the persons employed and of the wages, hours and other conditions and

practices of employment maintained by them, as prescribed in the aforesaid Regulations.

                                                VII

               WHEREFORE, cause having been shown, Plaintiff prays for Judgment:

               A.      Pursuant to § 17 of the Act, 29 U.S.C. § 217, permanently enjoining

Defendants, their agents, servants, employees and all persons in active concert or participation

with them from violating the provisions of §§ 6, 7, 11(c), 15(a)(2), 15(a)(3), and 15(a)(5) of the

Act;

               B.      Pursuant to § 16(c) of the Act, 29 U.S.C. § 216(c), awarding back wages

for a period of three years prior to the commencement of this action (plus any time period tolled

by agreement of the parties) and an additional equal amount as liquidated damages to employees

(as named in Appendix “A” attached hereto and made a part hereof and such other employees as

hereafter may be identified and named prior to or at trial);

               C.      And for such other and further relief as may be necessary and appropriate

including costs of this action.




                                                 4
      2:18-cv-03268-RMG         Date Filed 12/04/18   Entry Number 1     Page 5 of 5




ADDRESSES:

Office of the U. S. Attorney                            UNITED STATES ATTORNEY
Sherri A. Lydon                                         SHERRI A. LYDON
United States Attorney
District of South Carolina                              By:_____________________
151 Meeting Street, Suite 200                             Matthew J. Modica (10226)
Charleston, SC 29401-2238                                 Assistant US Attorney
(843) 727-4381
(843) 727-4443 (FAX)




                                                        Office of the Solicitor
                                                        U. S. Department of Labor
Office of the Solicitor
U. S. Department of Labor                               KATE S. O’SCANNLAIN
61 Forsyth Street, S.W.                                 Solicitor of Labor
Room 7T10
Atlanta, GA 30303                                       STANLEY E. KEEN
(404) 302-5435                                          Regional Solicitor
(404) 302-5438 (FAX)
                                                        ROBERT L. WALTER
                                                        Counsel

                                                        LYDIA J. CHASTAIN
                                                        Senior Trial Attorney

                                                        Attorneys for Plaintiff.
SOL Case No. 18-00039




                                             5
